Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), dated as of 10 August 2020 (the
“Effective Date”) is entered into by Cleveland BioLabs, Inc., a Delaware
corporation with its principal place of business at 73 High Street, Buffalo, NY
14203, U.S.A. (“CBLI” or, the “Company”), and Sound Clinical Solutions, SP, a
sole proprietorship with an address at 3057 Perkins Lane W, Seattle, WA 98199
(“Consultant”).

 

WHEREAS, the Company desires to continue to retain the services of Consultant
under this Agreement and Consultant desires to perform certain services for the
Company pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.     Engagement. Company hereby agrees to retain Consultant and Consultant
hereby agrees to work for Company as an independent contractor, and not as an
employee, upon the terms and conditions set forth below.

 

2.     Services. Consultant agrees to those services set forth in Exhibit A
(“Project Statement”) as it may be revised by the parties hereto from
time-to-time. Consultant shall not be entitled to engage in any activities that
are not expressly set forth by this Agreement, unless requested in writing by
the Company. Consultant agrees not to commence any project or incur any
consulting hours until Consultant receives written approval of the project and
hours to be incurred. Consultant agrees that he will from time-to-time during
the term of this Agreement or any extension thereof keep the Company advised as
to Consultant’s progress in performing the Services hereunder and that
Consultant will, as reasonably requested by the Company, prepare written reports
with respect thereto (the “Reports”). It is understood that the time required in
the preparation of such written reports shall be considered time devoted to the
performance of the Services by Consultant. Reports prepared by Consultant shall
be the sole property of the Company. Reports shall be delivered via email to the
Manager identified in the Project Statement.

 

3.     Independent Contractor Status / No Partnership. This Agreement does not
constitute the hiring by either party. Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner. Nothing in this Agreement
shall be construed as creating a partnership, joint venture or any other
relationship between the parties hereto except that of an independent
contractor. Anything contained herein to the contrary notwithstanding, however,
in performing his duties hereunder, Consultant shall act in the best interests
of the Company in a fiduciary capacity and shall fully and faithfully discharge
his duties hereunder, shall not engage in any self-dealing with respect to the
Project Statements and shall not engage in any dealings having the appearance of
impropriety. It is the parties intention that Consultant shall have an
independent contractor status and shall not be an employee for any purposes,
including, but not limited to, the application of the Federal Insurance
Contribution Act, the Social Security Act, the Federal Unemployment Tax Act, the
provisions of the Internal Revenue Code, the State Revenue and Taxation Code
relating to income tax withholding at the source of income, the Workers’
Compensation Insurance Code, 401(k) and other benefit payments and third party
liability claims. Consultant shall retain sole and absolute discretion in the
manner and means of carrying out its activities and responsibilities under this
Agreement.

 

Page 1 of 15

--------------------------------------------------------------------------------

 

 

 

4.     Term. The independent contractor relationship between Company and
Consultant is effective as of the Effective Date and shall last six (6) months
(the “Consultation Period”) and shall thereafter be renewable upon the mutual
agreement of Company and Consultant unless earlier terminated in accordance with
the provisions of Section 6.

 

5.     Compensation. Consultant will be paid at the rate set forth in the
applicable Project Statement for services described in such Project Statement.
Consultant is not entitled to any employee benefits, coverages or privileges,
such as life, accident or health insurance, vacation and sick leave with pay,
paid holidays, or severance pay upon termination of this Agreement for any
reason.

 

Consultant agrees to submit a monthly invoice in arrears, which shall include:
(i) a detailed description of the work completed (including time in quarter hour
increments spent on specific tasks) and (ii) a corresponding CBLI Purchase Order
number if one is provided and submit to the Company at the following address:

 

Cleveland BioLabs, Inc.

Invoices@cbiolabs.com 

Attn: Accounts Payable

73 High Street

Buffalo, NY 14203

 

Company agrees to pay all invoices received hereunder within 30 days of the day
on which the Company received any such invoice.

 

6.     Expenses. Consultant is responsible for all expenses associated with
providing services set forth in Project Statement.

 

7.     Termination.

 

a.     Termination of a Project Statement / Agreement. The Company reserves the
right to terminate consulting services covered by a specific Project Statement
at any time, upon five (5) days prior written notice without cause or liability,
except for obligations or liabilities for service ordered and performed by
Consultant prior to the effective date of termination. The Company reserves the
right to terminate this agreement at any time for any or no reason, upon
fourteen (14) days prior written notice. The Consult reserves the right to
terminate consulting services covered by a specific Project Statement at any
time, upon five (5) days prior written notice without cause or liability. The
Consult reserves the right to terminate this agreement at any time for any or no
reason, upon fourteen (14) days prior written notice.

 

b.     Payment Following Termination. Following termination, the Company shall
pay all fees owing for services rendered prior to the termination date, as such
fees become payable.

 

8.     Cooperation. Consultant shall use commercially reasonable efforts in the
performance of its obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to facilitate Consultant’s performance of his obligations hereunder.
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business, and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property, to the extent Consultant is apprised of the same.

 

Page 2 of 15

--------------------------------------------------------------------------------

 

 

9.     Limitation of Liability. In no event shall the Company be liable for any
indirect, special, incidental or consequential damages, however characterized,
to the fullest extent the law permits such disclaimer and even if the Company
has been advised of the possibility of such damages. In no event shall the
Company’s cumulative aggregate liability, in contract and at law and
irrespective of fault or negligence exceed the fee paid by CBLI pursuant to this
Agreement.

 

10.    Consultant Warranties. Consultant represents and warrants that:

 

a.     Consultant has full power and authority to execute and deliver this
Agreement and to perform his obligations hereunder;

 

b.     Neither the execution and delivery of this agreement, not the performance
by Consultant of the obligations contemplated hereby will conflict with or
result in a breach of any agreement to which Consultant is a party;

 

c.     Consultant has the proper skill and training to perform the services
described in the Project Statement(s) in a competent and professional manner and
that all work will be performed in accordance with the Project Statement;

 

d.     Each and every deliverable shall conform to specifications for same as
set forth in the Project Statement and there are no defects or any limitations
in the deliverables that would render them unsuitable for use;

 

e.     All work, or any part thereof, delivered to the Company under a Project
Statement, does not, and will not, upon delivery to the Company, to the best of
Consultant’s knowledge, infringe any patent right, copyright, trade secret right
or other intellectual property right of any third party;

 

f.     Consultant is engaged in an independently established trade, occupation,
profession or business; and

 

g.     Consultant has never been, is not currently, and, during the term of this
Agreement, will not become an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) (“Debarred Individual”) from providing
services in any capacity to a person that has an approved or pending drug
product application, or an employer, employee or partner of a Debarred
Individual.

 

Consultant further warrants and represents that Consultant has no knowledge of
any circumstances which may affect the accuracy of the foregoing warranties and
representations, including, but not limited to, FDA investigations of, or
debarment proceedings against, Consultant, and Consultant will immediately
notify the Company if Consultant becomes aware of any such circumstances during
the term of this Agreement.

 

h.     Consultant has not, and agrees that it shall not, in connection with the
transactions contemplated by this Agreement, or in connection with any other
business transactions involving Company, make any payment or transfer anything
of value, directly or indirectly, to any governmental official or employee
(including employees of a government corporation or public international
organization) or to any political party or candidate for public office, or to
any other person or entity for the purposes of obtaining or retaining business
or an advantage in the conduct of business, or securing any improper advantage
related to any business interest of Company or other interest contemplated by
this Agreement or that otherwise would violate, or cause a violation of, the
laws of the country in which made or the laws of the United States, including
without limitation the U.S. Foreign Corrupt Practices Act (“FCPA”);

 

Page 3 of 15

--------------------------------------------------------------------------------

 

 

i.     It is the intent of the parties that no payments or transfers of value
shall be made which have the purpose or effect of public or commercial bribery,
or participation or acquiescence in, extortion, kickbacks, or any unlawful or
improper means of obtaining business and represent, warrant and covenant that
they shall not engage in such payments or transfers; and

 

j.     Consultant represents and warrants that it is familiar with the
provisions of the U.S. Foreign Corrupt Practices Act, and agrees that:

 

i.    None of its employees, officers, directors, principals, agents, or owners
is a government official or affiliated with any government official (including
employees of a government corporation or public international organization) or
to any political party or candidate for public office;

 

ii.   Consultant shall disclose to Company any future affiliation, direct or
indirect (through another person or party), between the Consultant and a foreign
government official;

 

iii.  Consultant shall maintain adequate records showing both the purpose and
receipt of payments or expenses in relation to this Agreement or furthering the
business of Company and shall allow Company to inspect such records upon
reasonable notice;

 

iv.   Consultant shall provide certifications of compliance with these
provisions as and when requested by Company;

 

v.   notwithstanding any other provisions to the contrary, Company may withhold
payments under this Agreement and/or suspend or terminate this Agreement
forthwith upon learning information giving it a factual basis to conclude that
Consultant has violated, or caused Company to violate, the FCPA, in the sole
discretion of Company; and

 

vi.   the terms of this Agreement may be disclosed to the United States and/or
applicable foreign government, and any other relevant government agencies, if
deemed appropriate by Company.

 

11.     Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon personal delivery or upon deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party at the address shown above, or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 12.

 

Page 4 of 15

--------------------------------------------------------------------------------

 

 

12.     Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

13.     Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties and supersede all prior
agreements, including specifically the Original Agreement, and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

14.     Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Consultant.

 

15.     Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York without regard to
conflict of law principles.

 

16.     Successors and Assigns. This Agreement shall not be assigned by
Consultant without the prior written consent of the Company, provided, however,
that the fees and other sums accruing to, and the related rights and benefits of
Consultant shall be freely assignable and shall inure to the benefit of
Consultant’s successors and assigns. Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties.

 

17.     Miscellaneous.

 

a.     No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

b.     The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

c.     In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

d.     This Agreement may be executed in multiple counterparts, each of which
may be executed and delivered via facsimile or other electronic delivery, each
of which shall be deemed an original and all of which, taken together shall
constitute one and the same instrument.

 

e.     The Company agrees to defend, indemnify and hold harmless Consultant
against all claims, demands and actions concerning, or in any way relating to,
the Company’s performance, or to an alleged breach of any contracts with
customers procured by Consultant, or Consultant’s activities on behalf of the
Company except in the event of Consultant’s breach of this Agreement, negligence
or willful misconduct.

 

f.     Consultant shall not use the name, logo, likeness, trademarks, image or
other intellectual property of the Company for any advertising, marketing,
endorsement or any other purposes without the specific prior written consent of
any authorized representative of the Company as to each such use.

 

Page 5 of 15

--------------------------------------------------------------------------------

 

 

g.     The Company and Consultant agree that any dispute or controversy arising
out of, in relation to, or in connection with this Agreement, or the making,
interpretation, construction, performance or breach thereof, shall be finally
settled by binding arbitration in Buffalo, New York under the then current rules
of the American Arbitration Association by one (1) arbitrator appointed in
accordance with such rules. The arbitrator may grant injunctive or other relief
in such dispute or controversy. The decision of the arbitrator, shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction. The
parties agree that, any provision of applicable law notwithstanding, they will
not request and the arbitrator shall have no authority to award, punitive or
exemplary damages against any party. The costs of the arbitration, including
administration and arbitrator’s fees, shall be shared equally by the parties.
Each party shall bear the cost of its own attorney’s fees and expert witness
fees.

 

 

 

 

 

[Signature Page Follows]

 

Page 6 of 15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date written above.

 

Cleveland BioLabs, Inc.

 

SOUND CLINICAL SOLUTIONS, SP

/s/Christopher Zosh

 

/s/Langdon L. Miller, MD

Name: Christopher Zosh

 

Name: Langdon L. Miller, MD

Title: Vice President of Finance

 

Title: Principal/Consultant

 

Page 7 of 15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

PROJECT STATEMENTS

 

 

All Project Statements, as they may be executed from time-to-time, shall be
attached hereto and made a part of this Exhibit A.

 

Page 8 of 15

--------------------------------------------------------------------------------

 

 

PROJECT STATEMENT 1

 

1.

Description of Services:

 

 

1.1.

Dr. Miller will focus his efforts primarily on clinical development
responsibilities associated with entolimod acute radiation syndrome project and
activities in performance of duties and responsibilities associated with
continuation as Chief Medical Officer of the Company.

 

 

1.2.

Assist with the completion of any DoD reports required as part of the Company’s
grant or contract.

 

 

1.3.

Such other services as may be mutually agreed to by the parties.

 

2.

Primary Consultant: Langdon L. Miller, M.D.

 

3.

Company Manager: Christopher Zosh

 

4.

Compensation: $350/hour

 

5.

Project Term: This Project Statement No. 1 shall commence on 10 August 2020 and
shall last until 9 February 2021, unless earlier terminated pursuant to Section
6 of the Consulting Agreement.

 

6.

Cooperation: Consultant acknowledges that all or part of the services provided
by Consultant under the Project Statements may be performed as part of the
Company’s performance of services under one or more U.S. or foreign government
contracts/grants to which the Company is a party. Consultant agrees that upon
the reasonable request of the Company, Consultant shall provide additional
invoice detail or other documentation as may be needed by the Company in
connection with the Company’s performance under such contracts/grants.

 

7.

Counterparts: This Project Statement No. 1 may be executed in counterparts with
the same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

Page 9 of 15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Project Statement 1 as
of 10 August 2020.

 

Cleveland BioLabs, Inc.

 

SOUND CLINICAL SOLUTIONS, SP

/s/Christopher Zosh

 

/S/LANGDON L. MILLER, MD

Name: Christopher Zosh

 

Name: Langdon L. Miller, MD

Title: Vice President of Finance

 

Title: Principal/Consultant

 

Page 10 of 15

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

TRAVEL

 

 

Consultant may be reimbursed for expenses incurred for travel not expressly set
forth in Project Statement. Expenses must be pre-approved and Consultant must
provide an adequate accounting of the expenses in the Company-approved format
and shall be submitted to the Company within ninety days of the Consultant
incurring such expenses.

 

Page 11 of 15

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

INVENTIONS AND PROPRIETARY INFORMATION

 

1.

Inventions.

 

a.     All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements (whether or not patentable or
copyrightable or able to be protected by trademark) that are made, conceived,
reduced to practice, created, written, designed or developed by Consultant,
solely or jointly with others and whether during normal business hours or
otherwise in the course of performing the services hereunder or resulting or
directly derived from Proprietary Information (as defined below) (collectively,
“Inventions”), shall be the sole property of the Company. Inventions shall also
include, whether or not derived from Proprietary Information, mailing lists,
databases, articles and other works prepared or assembled on behalf of the
Company or for use in the Company’s business. Consultant hereby irrevocably
assigns to the Company all right, title and interest in and to such Inventions
and any and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefore, in the
United States and elsewhere and appoints any officer of the Company as its duly
authorized attorney to execute, file, prosecute and protect the same before any
government, court or authority. Upon the request of the Company and at the
Company’s expense, Consultant shall execute and acknowledge such further
assignments, documents and other instruments and to perform such acts as may be
necessary or desirable to fully and completely assign all Inventions to the
Company and to assist the Company in applying for, obtaining and enforcing
patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention.

 

b.     Consultant shall promptly disclose to the Company all Inventions
conceived in the course of performing the Services and will maintain adequate
and current written records (in the form of notes, sketches, drawings and as may
be specified by the Company) to document the conception and/or first actual
reduction to practice of any Invention conceived in the course of performing the
Services. Such written records shall be available to and remain the sole
property of the Company at all times.

 

c.     Consultant agrees that if in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest (“Item”), the Company
is hereby granted and shall have a non-exclusive, royalty-free, perpetual,
irrevocable, worldwide license to make, have made, modify, reproduce, display,
use and sell such Item as part of or in connection with the Invention.

 

d.     Consultant agrees that if the Company is unable because of Consultant’s
unavailability, mental or physical incapacity, or for any other reason, to
secure Consultant’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering any
Consultant Invention or the Company Invention assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agents and attorney-in-fact,
to act for and on Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents and copyright registrations thereon with the
same legal force and effect as if executed by Consultant.

 

Page 12 of 15

--------------------------------------------------------------------------------

 

 

2.

Proprietary Information.

 

a.     Consultant’s obligations of confidentiality and non-disclosure of
proprietary information provided by the Company to Consultant shall be governed
by that certain Confidentiality Agreement by and between the Company and
Consultant dated as of even date herewith (the “Confidentiality Agreement”) a
copy of which is attached hereto as Exhibit D. The terms and conditions of the
Confidentiality Agreement are hereby incorporated into this Agreement by
reference. Without limiting the foregoing, Consultant will not, during or
subsequent to the term of this Agreement, use Confidential Information (as
defined in the Confidentiality Agreement) for any purpose whatsoever other than
the performance of the Services on behalf of the Company, or disclose
Confidential Information to any third party. Consultant agrees that Confidential
Information shall remain the sole property of the Company. Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of Confidential Information.

 

b.     Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose to the Company any proprietary information
or trade secrets of any former or current employer or other person or entity
with which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant in confidence and that Consultant will not bring onto the
premises of the Company or save electronically onto any Company provided/owned
computer any unpublished document or proprietary information belonging to such
employer, person or entity unless consented to in writing by such employer,
person or entity. Consultant will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorney’s fees and costs of suit, arising out of or in connection
with any violation or claimed violation by the Company of such third party’s
rights resulting in whole or in part from the Company’s use of the work product
of Consultant under this Agreement.

 

c.     Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with the third
party.

 

d.     Upon termination of this Agreement or at any other time upon request by
the Company, Consultant shall promptly deliver to the Company all records,
files, a computer-readable version of all mailing lists and databases,
memoranda, notes, designs, data, reports, price lists, customer lists, drawings,
plans, computer programs, software, software documentation, sketches, laboratory
and research notebooks and other documents (and all copies or reproductions of
such materials) relating to the business of the Company.

 

e.     Consultant represents that Consultant’s retention by the Company and
Consultant’s performance under this Agreement does not, and shall not, breach
any agreement that obligates Consultant to keep in confidence any trade secrets
or confidential or proprietary information of Consultant or of any other party
or to refrain from competing, directly or indirectly, with the business of any
other party. Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

 

Page 13 of 15

--------------------------------------------------------------------------------

 

 

3.     Remedies

 

a.     Consultant acknowledges that any breach of the provisions of this EXHIBIT
C shall result in serious and irreparable injury to the Company for which the
Company cannot be adequately compensated by monetary damages alone. Consultant
agrees, therefore, that, in addition to any other remedy it may have, the
Company shall be entitled to seek both temporary and permanent injunctive relief
(to the extent permitted by law) without the necessity of proving actual
damages.

 

Page 14 of 15

--------------------------------------------------------------------------------

 

 

EXHBIT D

 

CONFIDENTIALITY AGREEMENT

 

 

Page 15 of 15